WINCH, J.
We think this case is ruled by the case of City of Cleveland v. Denison, 9 Circ. Dec. 241 (16 R. 541), decided by this court in 1898, the syllabus of which reads as follows:
“Where a contract is entered into between the city and the owner of a subdivision, that the owner should lay water pipes in some streets dedicated and accepted in such subdivision, which the city would adopt as part of its water works system and pay for them, the city having taken possession of the property and using it, and it being impracticable to restore the property to the other party, is liable for the expense of the pipes, although it was not legally authorized to enter into such a contract. ’ ’
The correctness of that decision as to the liability of the city *683tinder a contract entered into without complying with the Burns law, may well be doubted, but the principle involved, that the city should pay for pipes laid in the streets under license from the city, which it afterwards takes possession of without compensation to the owner, is sound. This case is one for conversion ; no contract rights are involved. The agreed statement of facts shows that Newell put the pipes in the street under license from the village, but they were still his pipes when the village, without his permission, took possession of them, and made them a part of its water works system.-
Judgment affirmed.
Marvin and Henry, JJ., concur.